Citation Nr: 1025145	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  05-41 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) from December 13, 2004, 
through March 7, 2006.

2.  Entitlement to a rating in excess of 70 percent for PTSD on 
and after March 8, 2006.

3.  Entitlement to a compensable evaluation for status post 
injury to the sternum with a one-half centimeter nodule on lower 
sternum.

4.  Entitlement to a compensable evaluation for tinea pedis and 
tinea cruris.

5.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a multi-nodular goiter.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from July 2004 and July 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  On and after December 13, 2004, the Veteran's PTSD is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood; suicidal ideation; 
obsessional rituals which interfere with routine activities; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); and difficulty in establishing and 
maintaining effective relationships.

2.  The Veteran's status post injury to the sternum with a one-
half centimeter nodule on lower sternum is manifested by mild 
tenderness on deep palpation of the left lower sternal border 
over the tenth left costochondral junction and soft tissue 
prominence anterior to the lower sternum.

3.  The Veteran's tinea pedis and tinea cruris are treated with 
no more than topical therapy and cover approximately one percent 
of his total skin surface.

4.  Entitlement to service connection for a multi-nodular goiter, 
to include as due to in-service herbicide exposure, was denied by 
rating decision in August 2001.

5.  When considered by itself or in connection with the evidence 
previously assembled, the evidence received since the August 2001 
rating decision is cumulative, does not relate to an 
unestablished fact necessary to substantiate the claim, and does 
not raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for a multi-nodular goiter, to 
include as due to in-service herbicide exposure.

6.  The Veteran did not exhibit a low back disability in service 
or within one year of separation from service; and a low back 
disability is not etiologically related to any injury or disease 
during the Veteran's active service.

7.  The Veteran did not exhibit a right knee disability in 
service or within one year of separation from service; and a 
right knee disability is not etiologically related to any injury 
or disease during the Veteran's active service.


CONCLUSIONS OF LAW

1.  For the period from December 13, 2004, to March 7, 2006, the 
criteria for an evaluation of 70 percent, but no more, for PTSD 
have been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

2.  For the period from March 8, 2006, to the present, the 
criteria for a rating in excess of 70 percent for PTSD have not 
been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

3.  The criteria for a compensable disability rating for the 
Veteran's status post injury to the sternum with a one-half 
centimeter nodule on lower sternum have not been met.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5297 (2009).

4.  The criteria for a compensable disability rating for tinea 
pedis and tinea cruris have not been met.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

5.  Evidence added to the record since the August 2001 rating 
decision is not new and material; thus, the claim of entitlement 
to service connection for a multi-nodular goiter is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2009).

6.  A low back disability was not incurred in or aggravated by 
service and cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

7.  A right knee disability was not incurred in or aggravated by 
service and cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

The VCAA also requires, in the context of a claim to reopen, that 
the Secretary look at the bases for the denial in the prior 
decision and describe what evidence would be necessary to 
substantiate that element (or elements) that was found 
insufficient to establish service connection in the previous 
denial.  The appellant must also be notified of what constitutes 
both 'new' and 'material' evidence to reopen the previously 
denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes 
that a May 2004 letter was sent in connection with the low back 
and right knee claims, while a January 2005 letter was sent in 
connection with the remaining claims.  A March 2008 letter 
provided proper VCAA notice for all of the claims on appeal.  The 
appellant was advised in these letters of his and VA's 
responsibilities under VCAA, to include what evidence should be 
provided by him and what evidence should be provided by VA.  The 
March 2008 letter further advised the Veteran as to the type of 
evidence needed to substantiate both the disability rating and 
effective date elements of his claims, pursuant to the Court's 
holding in Dingess, supra.  

The January 2005 and March 2008 letters also advised the Veteran 
that his claim of entitlement to service connection for a multi-
nodular goiter had been previously denied because this condition 
was not found to have been incurred in or aggravated by his 
military service, and because there was no presumptive link 
between his goiter and Agent Orange exposure.  He was informed of 
the need to submit new and material evidence to reopen this 
claim, and he was advised of the type of evidence that would be 
considered new and material.  See Kent, supra.  

The Board notes that the March 2008 letter was not issued prior 
to the initial adjudication of the Veteran's claims in July 2004 
and July 2005.  His claims, however, were subsequently 
readjudicated in supplemental statements of the case that were 
issued in January 2009 and December 2009.  Thus, any deficiencies 
in the content or timeliness of this notice letter would not be 
prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  The Board finds that all obtainable evidence 
identified by the Veteran relative to the issues on appeal has 
been obtained and associated with the claims folder.  
Specifically, the Board notes that the RO obtained the Veteran's 
service treatment records, VA medical records, and Social 
Security Administration (SSA) records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.

The RO arranged for the Veteran to undergo VA examinations in 
connection with his PTSD increased rating claim in April 2005 and 
November 2008.  He also underwent examinations in connection with 
the sternum and tinea pedis and tinea cruris increased rating 
claims in April 2005 and December 2008.  The Board finds that the 
resulting examination reports are considered adequate for the 
purpose of determining the increased rating claims decided 
herein.  During the examinations, the examiners elicited from the 
Veteran his history of complaints and symptoms, conducted 
thorough examinations, and provided clinical findings detailing 
the examination results.  For these reasons, the Board concludes 
that the April 2005, November 2008, and December 2008 examination 
reports in this case provide adequate bases for a decision.

With respect to the new and material evidence claim, the Board 
notes that, until a claim is reopened, VA does not have a duty to 
provide a medical examination or obtain a medical opinion.  See 
38 C.F.R. § 3.159(c)(1).  As will be discussed in greater detail 
below, the Board finds that new and material evidence has not 
been received to reopen the claim of entitlement to service 
connection for a multi-nodular goiter.  Therefore, a medical 
opinion on this issue is not necessary.  

With respect to the service connection claims decided herein, the 
Board notes that the Veteran has not been provided a VA 
examination for the claims of entitlement to service connection 
for a low back disability or a right knee disability.  However, 
the Board finds that examinations are not necessary to decide 
these claims because there is no competent medical evidence of 
in-service chronic low back or right knee disability and there is 
no lay evidence of a continuity of symptomatology for years after 
service.  Nor is there an etiology opinion of record that links 
either disability to the Veteran's military service.  Therefore, 
a VA examination is not warranted for either of these claims.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



II.  Increased Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  However, staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In Hart, the Court also observed that when a claim for an 
increased rating is granted, the effective date assigned may be 
up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that time frame.  See 
38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  

A.  PTSD

The Veteran has claimed entitlement to an increased rating for 
PTSD.  His PTSD is currently rated as 30 percent disabling from 
December 13, 2004, through March 7, 2006, and at 70 percent 
disabling on and after March 8, 2006.    First, however, the 
Board will determine whether the evidence from the one-year 
period prior to the Veteran's increased rating claim establishes 
that a rating in excess of 30 percent is warranted.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  The criteria of Diagnostic Code 9413 for each 
level of disability at 30 percent and higher are as follows:

30 percent - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

100 percent - Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Global Assessment of Functioning (GAF) scores reflect the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  GAF scores from 61 to 70 indicate 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores from 51 to 60 indicate 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with peers 
and co- workers).  GAF scores of 41 to 50 indicate serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  GAF scores of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work).  GAF scores of 21 to 30 indicate 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or judgment 
(e.g. sometimes incoherent, acts grossly inappropriately, 
suicidal preoccupation) or inability to function in almost all 
areas (e.g. stays in bed all day; no job, home, or friends).

VA medical records from March 2004 reflect that the Veteran 
reported increased nightmares.  This is the only relevant medical 
record from the one-year period prior to the Veteran's increased 
rating claim, and the Board finds that reports of increased 
nightmares do not satisfy the criteria for a rating of 50 percent 
or higher.  Furthermore, there is no other lay or medical 
evidence of record from that period describing the symptoms or 
manifestations of the Veteran's PTSD.  Therefore, it would not be 
factually ascertainable that an increase in disability occurred 
at any time within the year prior to the date of receipt of claim 
on December 13, 2004, as contemplated by Hart.  Therefore, a 
disability rating in excess of 30 percent cannot be granted for 
any portion of the one-year period prior to the Veteran's 
December 13, 2004, increased rating claim.  

Having reviewed the record from December 13, 2004, to the 
present, the Board finds that a 70 percent rating is warranted 
for the Veteran's PTSD for the entire period on appeal.  The most 
probative evidence in reaching this determination appears in the 
VA medical records and in the VA examination reports from April 
2005 and November 2008.

These records reflect occupational and social impairment with 
deficiencies in most areas.  With respect to the specific 
symptoms that are listed in the 70 percent rating criteria, the 
Board notes that there is evidence of suicidal ideation 
throughout the period on appeal.  For example, a February 2006 VA 
medical record reflects that the Veteran took six "nerve pills" 
in an attempt to kill himself.  His sister put him on a bus to 
seek medical treatment, but he went on a drinking/drug binge 
instead.  It was noted that "This morning he feels ashamed, 
having depressed thoughts, and still with suicidal ideations."  
Another February 2006 record notes that the Veteran has been 
admitted for treatment related to substance abuse and dependence 
numerous times and that he "had had some suicidal ideations, but 
none at the time of his admission."  Suicidal ideation was also 
noted in an August 2008 letter from the Veteran's VA 
psychologist.

The Board also finds evidence of obsessional rituals which 
interfere with routine activities.  Specifically, multiple 
records, including a VA medical record from February 2006, 
reflect that the Veteran "has been shooting over the heads of 
several people on his property feeling they are drug users and 
that they are trespassing on his property," because he is afraid 
he will lose his property if they get caught using drugs on it.  
A June 2005 VA medical record notes that the Veteran was 
disturbed by people trespassing on his property and by intrusive 
dreams.

The April 2005 VA examination report notes that the Veteran's 
social functioning since the last VA examination "has somewhat 
deteriorated."  This examination report reflects that the 
Veteran gets very angry and upset when seeing Oriental people and 
that he feels hatred toward them.  He reported that he gets along 
with his sister and his daughter okay and that he sometimes 
spends time with his nephew.  He reported that his social life is 
constricted mostly to his home.  

The record does not reflect that the Veteran's speech has been 
intermittently illogical, obscure, or irrelevant, as evidenced by 
both VA examination reports.  

There is evidence of periods of near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  The November 2008 VA examination 
report notes that the Veteran has been diagnosed with recurrent 
depressive disorder, moderate to severe, with a GAF of 50, which 
indicates serious symptoms.  

The Veteran has also shown impaired impulse control, such as 
unprovoked irritability with periods of violence.  An example of 
this behavior is the feelings that the Veteran expressed toward 
Orientals during the April 2005 VA examination.  An August 2008 
opinion from the Veteran's VA psychologist notes irritability, 
anger management issues, and limited frustration tolerance.  

There is also evidence of difficulty in adapting to stressful 
circumstances, as evidence by a February 2006 VA medical record 
noting that the Veteran had come to Illinois from Mississippi for 
PTSD treatment and because he felt like he was being invaded by 
the influx of Hurricane Katrina victims, whom he felt were 
fugitives because of increased lawlessness.  He reported that he 
could not isolate as well as he could before and had feelings of 
being overrun.  A February 2006 letter also notes that the 
Veteran "had some homicidal ideations towards his guardian again 
with no active ideation at admission."

The Veteran has a great difficulty in establishing and 
maintaining effective relationships.  The April 2005 examination 
report reflects that his relationships with his daughter and his 
sister are okay, but that his social life is mostly constricted 
to his home.  The August 2008 psychologist's letter opines that 
the Veteran is unable to establish and maintain effective 
relationships.  The November 2008 VA examination report reflects 
the Veteran "stated that he is very close with his family 
including his mother, 3 brothers and his sister as well as his 
adult daughter."  He also reported that he does not currently 
have any friends.  This report also reflects that the Veteran 
"described having a good family role functioning" but that 
"his social/interpersonal relationship and recreation/leisure 
pursuits are fairly limited to what is available at the [Zablocki 
VA Medical Center's Rehabilitation and Transition Unit Trauma 
Track] program."  

Occupationally, the record reflects that the Veteran had not 
worked for about ten years at the time of the April 2005 VA 
examination report, and it was opined that it was very unlikely 
the Veteran would be able to be productive occupationally in the 
future.  

For the reasons discussed above, the Board finds that this 
evidence reflects an overall level of functioning that is most 
accurately characterized as satisfying the 70 percent rating 
criteria.  The Board has further considered whether a 100 percent 
rating is warranted for any period of this appeal.  However, the 
Board finds that the Veteran's disability does not more nearly 
satisfy the 100 percent rating criteria.  

While the Veteran was determined to be unemployable as of March 
8, 2006, he does not show the "total occupational and social 
impairment" that is required for a 100 percent rating.  As 
discussed above, the Veteran is not found to be totally socially 
impaired because, while he is described as having no friends, he 
does report having good relationships with his mother, his 
siblings, and his daughter.  Nor does the evidence suggest that 
the Veteran has been intermittently unable to perform activities 
of daily living; been disoriented to time, place, or person; or 
unable to remember his own name or names of close relatives.  
There is some evidence of gross impairment in thought processes, 
but not in communication.  While the record does reflect that the 
Veteran reported shooting over the heads of people on his 
property because he was afraid their presence would result in him 
losing his home, it appears that his intent was to scare people 
off as opposed to inflicting immediate physical harm.  

While the Veteran has engaged in grossly inappropriate behavior 
and has been shown to be a danger to others, given the good 
relationships he has maintained with several family members, the 
Board must conclude that his disability is not so severe as to 
warrant a 100 percent rating under the applicable rating 
criteria, as total social impairment is not suggested by the 
competent evidence of record.  

The Board notes that the Veteran was previously denied a rating 
in excess of 30 percent prior to March 8, 2006, because a 
February 2006 VA medical record suggests that the Veteran's 
symptoms of psychiatric disability were related to drug abuse and 
not PTSD.  This record expressly states that the Veteran "has 
had numerous admissions to this facility and this one was 
essentially for the same problem.  His substance abuse and 
dependence with no signs and symptoms of his PTSD."  The Veteran 
was noted to be very depressed at the time of this admission.  
The April 2005 VA examination report also notes that the Veteran 
has some depressive symptoms that are related to his PTSD, but 
that there is no direct relationship between his PTSD and his 
symptoms of substance abuse or his cognitive disorder.  

The Board notes, however, that the record does not make clear 
which symptoms are attributable to his PTSD or depression and 
which are attributable to his substance abuse or a cognitive 
disorder, as some of the symptoms that were noted in the February 
2006 medical records were later cited as a basis for granting an 
increased rating effective from March 2006.  When it is not 
possible to separate the effects of a service- connected 
disability from a non-service-connected disability, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
claimant's favor, thus attributing such signs and symptoms to the 
service-connected disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  Thus, the Board will consider the symptoms 
identified in the February 2006 medical records as being 
attributable to the Veteran's service-connected PTSD.

In summary, the Board finds that a rating of 70, but no more, is 
warranted on and after December 13, 2004.  As the preponderance 
of the evidence is against a rating in excess of 70 percent, the 
benefit-of-the-doubt rule is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Status Post Injury to the Sternum 

The Veteran has also claimed entitlement to a compensable rating 
for status post injury to the sternum with a one-half centimeter 
nodule on the lower sternum.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology, are 
closely analogous.  38 C.F.R. § 4.20 (2009).  It is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2009).

The Veteran's disability is assigned a 0 percent rating by 
analogy as rib removal under 38 C.F.R. § 4.71a, Diagnostic Code 
5297 (2009).  

Diagnostic Code 5297 provides for the assignment of a 10 percent 
evaluation for removal of one rib or resection of two or more 
ribs without regeneration.  Assignment of a 20 percent disability 
rating requires the removal of two ribs.  A 30 percent evaluation 
is warranted where three or four ribs have been removed.  A 40 
percent evaluation is warranted where five or six ribs have been 
removed and a maximum 50 percent evaluation is warranted for the 
removal of six or more ribs.  38 C.F.R. § 4.71a, Diagnostic Code 
5297 (2009).

Notes to this code provide that the rating for rib resection or 
removal is not to be applied with ratings for purulent pleurisy, 
lobectomy, pneumonectomy or injuries of pleural cavity.  Id.  
However, rib resection will be considered as rib removal in 
thoracoplasty performed for collapse therapy or to accomplish 
obliteration of space and will be combined with the rating for 
lung collapse or with the rating for lobectomy, pneumonectomy or 
the graduated ratings for pulmonary tuberculosis.  Id.

The April 2005 VA examination report notes that the Veteran 
complained of increased soreness in the base of the sternum of a 
severity of 9 out of 10.  The examiner noted that the Veteran had 
characterized this pain as 0 out of 10 in all other visits.  The 
soreness is aggravated by heavy lifting and twisting and occurs 
when he sleeps on his left side.  He does not take any medication 
for this pain.  He does not have trouble doing routine chores 
except for lifting objects greater than 50 pounds over his head.  
He reports having shortness of breath that he attributes to his 
chest pain, but the examiner noted that the Veteran is a long 
time smoker who now has emphysema.

On examination, there was a 1.5 inch by 1 inch solid nodule 
located on the left lower sternum.  It was nontender and 
stationary.  Chest x-rays were compared with those from August 
2004, and it was noted that the heart was not enlarged and no 
acute infiltrates were seen.  There appeared to be a soft tissue 
prominence anterior to the lower sternum, which was unchanged 
from the previous examination.  

The December 2005 VA examination report reflects that the Veteran 
has a sore pain in his chest that occurs about four or five times 
per month and lasts for one week.  He reported increased soreness 
when lifting things or when sleeping on his chest.  He noted that 
the main issue with the chest soreness is that it is associated 
with shortness of breath.  He reported difficulty taking a deep 
breath when he notices the soreness.  There was no redness of the 
chest, weakness, or locking.  He noted that he sometimes feels 
laxity.  The Veteran is on no treatment for his chest, but he has 
used a tie brace in the past. 

On examination, the Veteran had mild tenderness to deep palpation 
of the left lower sternal border over the tenth left 
costochondral junction.  There was no objective evidence of 
deformity, angulation, false motion, shortening, or 
interarticular movement of the sternum and the ribs on the left 
or the right.  All sternal joints were normal.  There was no 
erythema or ankylosis.  There were no constitutional signs of 
bone disease.  Sternal and rib x-rays revealed no abnormalities, 
fractures, or masses.  

The VA examiner diagnosed status post injury to sternum and notes 
normal examination and radiographs of the ribs and sternum.  The 
examiner also diagnosed shortness of breath but stated that 
linking the Veteran's sternum injury with his shortness of breath 
would be mere speculation.  

The Board notes that the Veteran has not alleged removal or 
resection of a rib, and neither VA examination report contradicts 
this assertion.  Nor does the Board conclude that the findings of 
mild tenderness to deep palpation of the left lower sternal 
border or the soft tissue prominence anterior to the lower 
sternum are of such severity to be analogous to removal of one 
rib or resection of two or more ribs without regeneration to 
warrant a 10 percent rating under Diagnostic Code 5297.  The 
Board therefore finds that entitlement to a compensable rating is 
not warranted under Diagnostic Code 5297.

The Board will next consider whether a compensable rating may be 
assigned under an alternative set of rating criteria.  The Board 
has considered whether it would be appropriate to rate the 
Veteran's disability as a muscle injury by analogy under 38 
C.F.R. § 4.73.  The potentially applicable diagnostic codes at 
issue would be Diagnostic Codes 5301 through 5306 and Diagnostic 
Codes 5319 through 5323.  

Muscle Group damage is categorized as slight, moderate, 
moderately severe or severe and evaluated accordingly under 38 
C.F.R. § 4.56.  The Board notes that words such as 'slight,' 
'moderate,' 'moderately severe,' and 'severe' are not defined in 
the Rating Schedule.  Rather than applying a mechanical formula, 
VA must evaluate all evidence, to the end that decisions will be 
equitable and just.  38 C.F.R. § 4.6 (2009).  

In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal 
signs and symptoms of muscle disability as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, impairment 
of coordination, and uncertainty of movement.

Slight muscle disability is characterized by no cardinal signs or 
symptoms of muscle disability as noted above.  Objective findings 
include minimal scar; no evidence of fascial defect, atrophy, or 
impaired tonus; and no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate muscle disability is characterized by one or more of the 
cardinal symptoms of muscle wounds, particularly lowered 
threshold of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  Relevant objective 
findings include small or linear entrance and exit scars (if 
present) indicating short track of missile through muscle tissue.  
Other findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).
    
The Board finds that the VA examination reports describe a 
disability that may be properly characterized as no more than 
slight, as the only findings of note are tenderness on deep 
palpation and complaints of pain.  The Board notes that all of 
the diagnostic codes listed above provide for a noncompensable 
disability rating for slight muscle disability.  Therefore, the 
Veteran may not be granted a compensable rating based on muscle 
disability.

The Board notes that there are no other residuals of the 
Veteran's disability of the sternum that would warrant a 
compensable rating.  There are no findings of a scar, and the 
Veteran's complaints of shortness of breath have not been 
attributed to his service-connected sternum disability.  
Therefore, the Board finds that a compensable disability rating 
is not warranted.  

In short, the Board finds that the disability picture represented 
by the above evidence does not meet the criteria for a 
compensable rating for status post injury to the sternum with a 
one-half centimeter nodule on the lower sternum.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

C.  Tinea Pedis and Tinea Cruris

The Veteran has also claimed entitlement to a compensable 
disability rating for tinea pedis and tinea cruris.  This 
disability is currently evaluated as 0 percent disabling under 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2009), which applies to 
dermatitis or eczema.

Diagnostic Code 7806 assigns a 0 percent rating for dermatitis or 
eczema affecting less than five percent of the entire body or 
less than five percent of exposed areas affected, and; no more 
than topical therapy is required during a period of twelve 
months.  A 10 percent rating is assigned where at least five 
percent but not more than 20 percent of the entire body is 
affected, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during the 
twelve month period.  A 30 percent rating is assigned where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs is required for a total duration 
of six weeks or more, but not constantly, during a twelve month 
period.  The highest rating of 60 percent is assigned when more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month period. 

The Board notes in passing that the regulations pertaining to 
rating skin disabilities were revised, effective October 23, 
2008.  However, those revised provisions are applicable only to 
claims received on or after October 23, 2008.  Because the 
current claim was received prior to that date, those revisions do 
not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting a compensable 
disability rating for the Veteran's service-connected tinea pedis 
and tinea cruris.  The most probative evidence with respect to 
this claim appears in the VA examination reports from April 2005 
and December 2008.

The April 2005 VA examination report diagnoses tinea pedis 
affecting less than 1 percent of the Veteran's body, and 0 
percent of his exposed areas.  The examiner diagnosed tinea 
cruris in remission and noted that the Veteran denied any 
problems at the time of the examination.  He denied any treatment 
for his tinea pedis and denied any problems with his feet other 
than developing calluses on the ball of each foot.  He denied any 
systemic problems associated with the fungus.  The examiner noted 
that there was no scarring or disfigurement of either foot.

The December 2008 VA examination report diagnosis tinea cruris of 
the groin, currently not active.  The examiner estimated that 
based upon the history and the areas the Veteran is pointing to 
when his tinea cruris is active, the tinea cruris would affect 
less than 1 percent of his total body surface, of an unexposed 
area.  The examiner also diagnosed tinea pedis, currently not 
active.  He estimated that, based on the areas the Veteran points 
to in estimating when his skin disease is active, his tinea pedis 
would affect less than 1 percent of his total body surface area 
of an unexposed surface.  He estimated that the Veteran's tinea 
cruris and tinea pedis currently affect 0 percent of his body 
surface.  It was noted that the Veteran is on Clotrimazole 1 
percent, which he applies once a day after he gets out of the 
shower.  He reported that he is on no other current treatment, 
including immunosuppressives, corticosteroids, light therapies, 
or other topical therapies.  He reported that he has been on no 
other treatment for the past year.  The examination report also 
noted that there is no scarring or skin breakdown.

The Board finds that a compensable disability rating is not 
available in this case, as the Veteran's tinea pedis and tinea 
cruris do not cover at least 5 percent of his entire body area or 
exposed areas, and he has not required systemic therapy.  The 
Board can find no contradictory information in the Veteran's VA 
medical records.  Therefore, a compensable rating is not 
warranted under Diagnostic Code 7806.

The Board has also considered whether a compensable disability 
rating may be assigned under an alternative diagnostic code.  
While the competent medical evidence of record does not show 
evidence of scarring, the Board has considered whether the 
Veteran's disability may nonetheless be rated by analogy under 38 
C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.

Of these, the Board need not consider Diagnostic Code 7800, which 
only applies to disabilities of the head, face, and neck.  Nor 
does Diagnostic Code 7801 apply, as the Veteran's disability is 
not considered to be deep and does not result in limitation of 
motion.  

A compensable rating is not warranted under Diagnostic Code 7802, 
which applies to scars other than on the head, face, or neck that 
are superficial and do not cause limited motion.  This diagnostic 
code requires that the affected area cover at least 144 square 
inches, and the disability at issue does not even approach this 
size.  

Nor is a compensable rating warranted under Diagnostic Code 7803, 
which applies to scars that are superficial and unstable, as 
there is no evidence of instability to the Veteran's tinea pedis 
and tinea cruris.

Diagnostic Code 7804 allows for a compensable evaluation for 
superficial scars that are painful on examination.  No pain was 
noted in either VA examination, so a compensable rating is not 
warranted.

Finally, the Board finds that a compensable rating may not be 
assigned under Diagnostic Code 7805, which rates based on 
limitation of function of the affected part.  In the case at 
hand, the evidence does not show limitation of function of any 
portion of the Veteran's body that is affected by tinea pedis or 
tinea cruris.

In short, the Board finds that the criteria for a compensable 
disability rating for tinea pedis and tinea cruris are not met.  

In short, the Board finds that the disability picture represented 
by the above evidence does not meet the criteria for a 
compensable rating for tinea pedis and tinea cruris.  As the 
evidence preponderates against the claim, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

D.  Extraschedular Evaluations

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for the disabilities at issue on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the Veteran's service-
connected PTSD, status post sternum injury, and tinea pedis and 
tinea cruris are inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities with 
the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluations were inadequate (which they manifestly are not), the 
Veteran does not exhibit other related factors such as those 
provided by the regulation as "governing norms."  The record 
does not show that the Veteran has required frequent 
hospitalizations for these disabilities.  Indeed, the record does 
not reflect that he has been hospitalized for the latter two 
disabilities at any time during this appeal.  Furthermore, the 
Board finds that the Veteran's hospitalizations for PTSD were 
adequately contemplated and compensated by the 70 percent 
disability rating.  Additionally, there is not shown to be 
evidence that the Veteran's PTSD interferes with the Veteran's 
ability to obtain and maintain employment beyond the levels that 
are contemplated by the 70 percent PTSD rating, which already 
contemplates severe industrial impairment, and there is no 
evidence of interference with employment caused by the sternum 
injury or the skin disability.  In short, the Board finds that 
the evidence does not demonstrate an exceptional or unusual 
clinical picture beyond that contemplated by the rating criteria.  

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

III.  New and Material Evidence

The Veteran has also claimed entitlement to service connection 
for a multi-nodular goiter, claimed as a thyroid condition due to 
Agent Orange.

In general, Board decisions which are unappealed become final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2009).  A final decision 
cannot be reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2001).

Effective August 29, 2001, the provisions of 38 C.F.R. § 3.156 
were amended, and the standard for finding new and material 
evidence has changed as a result.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2009)).  
However, this change in the law is not applicable in this case, 
because the appellant's claim was not filed on or after Aug. 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).  (As noted above, this appeal has 
arisen from a May 1996 rating decision.)  Accordingly, the Board 
will proceed to determine whether new and material evidence has 
been submitted to reopen the appellant's claim for service 
connection in this matter without regard to the new version of 38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the appellant has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In Evans, the Court indicated 
that the newly presented evidence need not be probative of all 
the elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.  Id. at 284.

In an August 2001 rating decision, the RO denied the appellant's 
original claim of entitlement to service connection for a multi-
nodular goiter, claimed as a thyroid condition due to Agent 
Orange exposure.  This denial was based on the RO's finding that 
the Veteran's multi-nodular goiter was not entitled to 
presumptive service connection based on Agent Orange exposure, 
and that direct service connection was not established due to a 
lack of evidence of an in-service disability or of evidence that 
this disability was caused or aggravated by service.  

The Veteran's service treatment records and post-service VA 
medical records were among the evidence of record at the time of 
the August 2001 rating decision.  Since this decision, the 
evidence that has been submitted by the Veteran with respect to 
this issue has consisted of recent VA medical records, including 
a May 2005 record that reflects the Veteran was found to have a 
benign goiter following a thyroid biopsy.  None of these records 
contains evidence reflecting that the Veteran had a goiter in 
service, and none of these records even suggests that the 
Veteran's current goiter is related to his military service, to 
include in-service exposure to Agent Orange.

Therefore, while the Veteran has submitted new evidence showing 
that he is being treated for a multi-nodular goiter, this 
evidence is not material to establishing a link between the 
Veteran's goiter and his military service.  

In short, the Board concludes that new and material evidence has 
not been received to reopen the previously denied claim of 
entitlement to service connection for a multi-nodular goiter.  
Because the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

IV.  Service Connection

The Veteran has claimed entitlement to service connection for 
disabilities of the low back and right knee.  He essentially 
contends that these disabilities developed as a result of his 
military service.

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, 
such as arthritis, if such are shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

With respect to the existence of an in-service disability, the 
Board notes that the Veteran's April 1968 pre-induction 
examination report and his November 1969 separation examination 
report both reflect that the Veteran's spine and lower 
extremities were clinically normal.  He denied a history of, or 
current, trick or locked knee or recurrent back pain on his April 
1968 pre-induction medical history report.  While he denied past 
or current trick or locked knee on the November 1969 separation 
medical history record, he noted that he did have a history of, 
or current, recurrent back pain at this time.  No information was 
provided, however, as to the nature or frequency of such pain, 
and no mention was made of any injury to the back.  The Veteran's 
service treatment records do not otherwise reflect that he ever 
complained of or sought treatment for symptoms of a low back or 
right knee disability during service.  

There is no evidence that the Veteran complained of or sought 
treatment for arthritis of the low back or right knee in the year 
following his separation from service. 

The earliest evidence of back pain following service appears in a 
September 1999 VA medical record diagnosing sciatica.  A January 
2004 record reflects that the Veteran has been diagnosed with 
degenerative changes in the knees and in the low back. 

Evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).   In the case at hand, there is 
no competent medical evidence of a low back or right knee 
disability for approximately 30 years following the Veteran's 
separation from service.  Nor is there a medical opinion of 
record relating the Veteran's current disabilities of the low 
back and the right knee to his military service.  Finally, the 
Veteran himself did report a history of back pain at separation, 
but he has not provided any lay testimony establishing that he 
suffered a back or right knee injury in service or any further 
complaints for many years thereafter.  Thus, lay evidence of 
continuity of symptomatology is not demonstrated.

In short, the Board finds that service connection for a low back 
disability or a right knee disability is not warranted on a 
direct or presumptive basis.  As the preponderance of the 
probative evidence of record is against the claim, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.




ORDER

For the period from December 13, 2004, through March 7, 2006, 
entitlement to a rating of 70 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

Entitlement to a rating in excess of 70 percent for PTSD on and 
after March 8, 2006, is denied

Entitlement to a compensable evaluation for status post injury to 
the sternum with a one-half centimeter nodule on lower sternum is 
denied.

Entitlement to a compensable evaluation for tinea pedis and tinea 
cruris is denied.

New and material evidence not having been received, the claim to 
reopen the issue of entitlement to service connection for a 
multi-nodular goiter is denied.

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for a right knee disability is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


